Citation Nr: 1542854	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  11-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for residuals of a fracture of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1977 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appeal was certified by the RO in Los Angeles, California.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including the "Virtual VA" and Veterans Benefit Management System (VBMS).  All records are now in these electronic systems.

The Veteran also perfected an appeal regarding  service connection for tinnitus and for bilateral hearing loss.  In a March 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for both issues.  The AOJ's grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  Therefore, these matters are no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for residuals of a fracture of the right great toe with a noncompensible rating.  He had a VA examination for this issue in January 2009.  Since that time, the Veteran has testified that his condition has changed for the worse.  See July 2015 Hearing Transcript.  Under these circumstances, another VA examination is necessary to determine the current severity of his right great toe disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private medical records relating to residuals of the right great toe fracture.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  Thereafter schedule the Veteran for a VA examination to determine the severity of his service connected residuals of the right great toe fracture.  The examiner must review the Veteran's "Virtual VA" and Veterans Benefit Management System claims file.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should describe the residuals of the fracture to the Veteran's right great toe, including the severity and frequency of the symptoms.  The examiner should state if the residuals are moderate, moderately severe, or severe, and provide a medical rationale as to which of these, if any, is applicable.

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




